CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm in the Pre-Effective Amendment to the RegistrationStatement onFormN-1A of Manna Core Equity Enhanced Dividend Income Fund (“the Fund”), a series of shares of beneficial interest of the ETFis Series Trust I, andtotheuseofouropinion dated December 24, 2013on the statement of assets and liabilities as of December 20, 2013 of the Fund.Such financial statement appears in the Fund's Statement of Additional Information. BBD, LLP Philadelphia, Pennsylvania December 24, 2013
